DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on June 9, 2022. Claims 1 and 4-6 have been amended. Claim 9 has been added. Claims 7-8 were previously cancelled. Claims 1-6 and 9 are now pending. This is the second Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly added claim 9 claims The hybrid vehicle control method according to claim 1, wherein the engine, the generator and the electric motor are connected in series, the method further comprising: controlling the engine based on a transition of the charging amount of the battery. 
However, there is no support for controlling the engine based on a transition of the charging amount of the battery. Corrective action or clarification is required. 
In order to overcome the new matter rejections above, the Examiner requires applicant to cancel or remove the cited new matter, or to traverse this rejection with a detailed explanation of their position, including paragraph citations and/or drawing figures of how the cited limitations are fully supported by applicant‘s original disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 20130085633 A1), in view of Ohkuma et al. (US 20130311028 A1) herein Ohkuma.
In regards to Claim 1, Ohno discloses the following: 
1. A hybrid vehicle control method for a hybrid vehicle (see Fig. 1 and [0012]) including a generator and an electric motor, (see Fig. 1, items 3, 5) the generator being configured to charge a battery by use of power of an engine, (Fig. 1, items 3, 4 and [0044] “battery 4 is connected to the power generator motor 3 and the drive motor 5, and is charged by the power generated by the power generator motor 3 “) the electric motor being configured to drive driving wheels by electric power of the battery, (see [0046] “drive motor 5 is driven by the power generated by the power generator motor 3 or the power (discharged power) output by the battery 4 “) the hybrid vehicle control method comprising: 
driving the engine at a first rotation speed when a charging amount of the battery decreases to a first charging threshold; (see at least Fig. 10, step S7 “HEV target SOC” and [0064] “HEV target SOC is, for example, an SOC value for determining whether or not to change the mode between the hybrid mode and the EV mode” and [0080] “The HEV target SOC is for example, 35%.”, wherein the HEV target SOC is equivalent to the first charging threshold. See also Fig. 10, step S14 “Start Engine” and step S15 wherein if SOC is above a “HEV Low SOC” of 25% (equivalent to the second charging threshold as detailed below) the engine is operated at 2000 rpm to 4000 rpm at step S16 and [0075] “the engine speed is controlled between, for example, 2000 rpm to 4000 rpm”, equivalent to the first rotation speed.)
changing the engine to driving at a second rotation speed larger than the first rotation speed when the engine is driven at the first rotation speed and the charging amount decreases to a second charging threshold smaller than the first charging threshold; (see at least Fig. 10, step S15 “HEV Low SOC” equivalent to the claimed second charging threshold and [0074] “HEV low SOC is, for example, 25%”, which is lower than the HEV target SOC of 35%. See also step Fig. 10, step S17 and [0076] “engine speed is controlled between, for example, 3000 rpm to 5000 rpm”, which is generally higher than the 2000-4000 rpm range of step S16.)
The difference between the disclosures of Ohno and the claimed subject matter is the first rotation speed of Ohno is a range of 2000 rpm to 4000 rpm, wherein the second rotation speed is a range of 3000-5000 rpm, which provides an overlapping range where the second rotation speed of Ohno may not always be explicitly larger than the first rotation speed. 
However, as described in [0075]-[0076] of Ohno, the provided ranges are given in accordance with the operated level of the accelerator pedal. One of ordinary skill would understand that 0% accelerator pedal depression for each range would coordinate with the lowest end of each range, and therefore 0% accelerator pedal of step S16 would coordinate to 2000 rpm, which is lower than the understood 0% accelerator pedal of step S17, 3000 rpm. Likewise, the understood 100% accelerator pedal of step S16 of 4000 rpm is also lower than the understood 100% accelerator pedal of step S17 of 5000 rpm. Motivation for this modification can be found in Ohno [0014], and the results of this assumption would also have also been predictable. 
Ohno suggests the following:
changing the engine to driving at the first rotation speed when the engine is driven at the second rotation speed and the charging amount increases to a third charging threshold smaller than the charging end threshold, (see at least Fig. 10, see steps S8, S11 and S13, and Fig. 11C “transition to HEV mode”, which appears to be below the charging end threshold of )
Ohno discloses the following:
and stopping the engine when the charging amount becomes equal to or more than the charging end threshold larger than the first charging threshold, (see at least [0060]  “power generation termination SOC is a smaller value than the motoring start SOC, and is, for example, 90%” and Fig. 10, step S3) and 
Ohno does not explicitly disclose the following, which is taught by Ohkuma:
wherein the third charging threshold is larger than the first charging threshold. (see at least Fig. 4, step S102, step S104 and Fig. 7  demonstrating IntC2 is larger than IntC1, and  [0074] “second remaining charge amount threshold (IntC2) which is to be a predicted timing Tb at which the activation of the engine 2 becomes necessary in near future, the driving control unit 32 first retrieves and determines the positive direction rotational speed limit value (N1max1) corresponding to that remaining charge amount SOC, and retrieves and determines the target driving force for the backward moving driving at that number of revolutions between FRdrv1 and FRdrv2 by the target driving force setting unit 37, and reduces the rotational speed of the first motor generator 4 to the second positive direction rotational speed limit value (N1max2).”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Ohkuma with the invention of Ohno, with the motivation of maintaining an idling driving (the lowest engine number of revolutions), so that it is made to prohibit its activation according to the driving speed of the motor vehicle in a hybrid motor vehicle at a time of activating the engine. (Ohkuma, [0006])
In regards to Claim 4: Claim 4 is the hybrid vehicle control device for a hybrid vehicle performing the method of claim 1, and is therefore rejected the same or similar to claim 1, above.
In regards to Claim 9, Ohno discloses the following: 
9. (New) The hybrid vehicle control method according to claim 1, wherein the engine, the generator and the electric motor are connected in series, (see at least Fig. 1 wherein engine 2, generator 3 and drive motor 5 are in series) the method further comprising: controlling the engine based on a transition of the charging amount of the battery. (as best understood, see previous citations to Ohno, that clearly demonstrate controlling the engine based on changing (i.e. transitioning) battery levels.)
Claim 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Ohkuma, and further in view of Shibata et al. (US 20090174538 A1) herein Shibata.
In regards to Claim 2, Ohno does not explicitly disclose the following, which is taught by Shibata: 
2. The hybrid vehicle control method according to claim 1, wherein: the hybrid vehicle includes a display portion on which a state of the battery is displayed; (see at least [0003] “display of operating conditions of the forklift truck… such as engine rotation speed and battery voltage are displayed on a display panel in the driver's cabin” and [0084]” Said display data are: fork.fwdarw.motor, motor.fwdarw.fork, motor.fwdarw.tire, tire.fwdarw.motor, motor.fwdarw.battery, battery.fwdarw.motor, fuel consumption rate, battery charge rate”) and 
the hybrid vehicle control method further includes changing a display mode of the state of the battery on the display portion for a case where the engine is driven at the first rotation speed and for a case where the engine is driven at the second rotation speed. (see at least [0003] “display of operating conditions of the forklift truck… such as engine rotation speed and battery voltage are displayed on a display panel in the driver's cabin” and [0084]” Said display data are: fork.fwdarw.motor, motor.fwdarw.fork, motor.fwdarw.tire, tire.fwdarw.motor, motor.fwdarw.battery, battery.fwdarw.motor, fuel consumption rate, battery charge rate”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shibata with the invention of Ohno with the motivation of providing a hybrid vehicle with a display device that displays operating conditions of the vehicle such as running conditions and cargo handling conditions and operating environments of the vehicle. (Shibata, [0001])
In regards to Claim 3, Ohno does not explicitly disclose the following, which is taught by Shibata: 
3. The hybrid vehicle control method according to claim 1, further comprising: changing a display mode of the battery for a case where the charging amount increases, for a case where the charging amount decreases, and for a case where power generation is performed in the hybrid vehicle but the charging amount decreases. (see at least [0003] “display of operating conditions of the forklift truck… such as engine rotation speed and battery voltage are displayed on a display panel in the driver's cabin” and [0084]” Said display data are: fork.fwdarw.motor, motor.fwdarw.fork, motor.fwdarw.tire, tire.fwdarw.motor, motor.fwdarw.battery, battery.fwdarw.motor, fuel consumption rate, battery charge rate”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shibata with the invention of Ohno with the motivation of providing a hybrid vehicle with a display device that displays operating conditions of the vehicle such as running conditions and cargo handling conditions and operating environments of the vehicle. (Shibata, [0001])
In regards to Claims 5-6: Claims 5-6 are the hybrid vehicle control devices for a hybrid vehicle performing the methods of claims 2-3, and is therefore rejected the same or similar to claims 2-3, above.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted, and persuasive. The rejections based on 35 U.S.C. § 112 (b) are withdrawn.
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. The Office respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments on page 5-7 of 9 regarding changing the engine to driving at the first rotation speed when the engine is driven at the second rotation speed and the charging amount increases to a third charging threshold smaller than a charging end threshold and the disclosures of Ohno, the examiner respectfully disagrees. Applicant appears to argue that the different rotations speeds as claimed in claims 1 and 4 are not suggested by Ohno due to specific citations of steps S16 and S17. This is not persuasive because these differences in rotation speeds were explicitly addressed in the First Office Action on the merits, pages 8-9, and these differences are considered to be obvious modifications at the time of filing. Applicant has not addressed this obviousness rejection in any meaningful way, and therefore is not persuasive.
In response to arguments on page 7-8 of 9 regarding the claimed the third charging threshold is larger than the first charging threshold and the teachings of Ohkuma, the Examiner respectfully disagrees. Applicant argues that because Ohkuma does not explicitly disclose a switching of a drive control, and therefore does not teach a third charging threshold that is larger than a first charging threshold. This is not persuasive because there is no switching of a drive control claimed. The claimed first and third thresholds of claim 1 both control engine rotation speed to a first engine speed at two different charge thresholds. Ohkuma makes this obvious because Ohkuma teaches starting of the engine (at a given rotational speed) based on two different thresholds, per [0074], in order to power the vehicle during backward moving driving. Applicant has not provided any argument that this technology could not be applied to Ohno, and therefore is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

June 17, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669